           Case 1:18-cv-00043-JB-LF Document 74 Filed 09/01/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ROSE QUINTANA and CORY HICKERSON,
Individually, and as the Personal
Representatives of the ESTATE OF RICARDO
JOSE ORTIZ, deceased,

               Plaintiff,

vs.                                                                      No. CIV 18-0043 JB/LF

SANTA FE COUNTY BOARD OF
COMMISSIONERS; ANNE ROBINSON,
in her individual capacity; DYLAN
CHAVEZ, in his individual capacity;
ANTHONY VALDO, in his individual
capacity; TYLER LOPEZ, in his
individual capacity; LEONARD
GARCIA, in his individual capacity, and
CRISTOBAL GALLEGOS, in his
individual capacity,

               Defendants.

                                            ORDER1

       THIS MATTER comes before the Court on the Motion to Reconsider and Vacate Remand

of State Law Claims, filed December 18, 2020 (Doc. 59)(“Motion”). The Court held a hearing on

August 13,2021. See Clerk’s Minutes, filed August 13, 2021 (Doc. 73). The primary issue is

whether the Court should vacate its decision to remand the case with its remaining state claims to

the First Judicial District Court, County of Santa Fe, State of New Mexico, after it had dismissed

all federal claims, see Quintana v. Santa Fe Cty. Bd. of Commissioners, No. CIV 18-0043 JB/LF,

2019 WL 452755, at *72 (D.N.M. Feb. 5, 2019)(Browning, J.), filed February 5, 2019 (Doc.


       1
         This Order disposes of the Motion to Reconsider and Vacate Remand of State Law Claims,
filed December 18, 2021 (Doc. 59). The Court will issue a Memorandum Opinion at a later date
fully detailing its rationale for its decision.
         Case 1:18-cv-00043-JB-LF Document 74 Filed 09/01/21 Page 2 of 3




45)(“MOO”), because the United States Court of Appeals for the Tenth Circuit reversed the Court

on a federal claim for one defendant, and reversed the Court’s decision to deny the Plaintiffs’

Motion to Amend the Complaint, filed September 12, 2018 (Doc. 30), see Quintana v. Santa Fe

Cty. Bd. of Commissioners, 973 F.3d 1022, 1035 (10th Cir. 2020)(affirming in part, vacating in

part, and remanding in part the Court’s MOO). For the reasons stated in the record, the Court

denies the Motion, because: (i) other than arguing that the Court has the raw judicial power to

vacate its remand order, Defendant Santa Fe County Board of Commissioners in Santa Fe, New

Mexico (“Santa Fe County”) does not explain adequately under what authority the Court can

reconsider and vacate its remand order; and (ii) even if the Court has the authority to reconsider

its remand order, the Court will not exercise supplemental jurisdiction under 28 U.S.C. § 1367.

See Baca v. Sklar, No. CIV 02-1002 JB/ACT, 2005 WL 2295671, at *2 (D.N.M. Aug. 7,

2005)(Browning, J.)(denying a motion to reverse its remand order following a reversal from the

Tenth Circuit, because “reversing its decision to remand presents preclusion and jurisdiction issues

and is not practical at this point in time”). See also In re La Providencia Dev. Corp., 406 F.2d 251,

252 (1st Cir. 1969)(“The action must not ricochet back and forth depending upon the most recent

determination of a federal court.”).

       IT IS ORDERED that the Motion to Reconsider and Vacate Remand of State Law Claims,

filed December 18, 2020 (Doc. 59), is denied.




                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                                    -2-
           Case 1:18-cv-00043-JB-LF Document 74 Filed 09/01/21 Page 3 of 3




Counsel:

Carolyn M. Nichols
Alicia Consuelo Lopez
Arne Leonard
Rothstein Donatelli LLP
Albuquerque, New Mexico

          Attorneys for the Plaintiffs

Mark E. Komer
Long Komer & Associates, P.A.
Santa Fe, New Mexico

--and--

Christa M. Hazlett
Conklin, Woodcock & Ziegler, P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Anne Robinson

Mark E. Komer
Long Komer & Associates, P.A.
Santa Fe, New Mexico

--and--

Christa M. Hazlett
Alisa Wigley-Delara
Conklin, Woodcock & Ziegler, P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Santa Fe County Board of Commissioners

Mark E. Komer
Long Komer & Associates, P.A.
Santa Fe, New Mexico

          Attorneys for Defendants Dylan Chavez, Anthony Valdo, Tyler Lopez, Leonard Garcia,
            and Cristobal Gallegos




                                                  -3-
